Citation Nr: 0110453	
Decision Date: 04/10/01    Archive Date: 04/17/01

DOCKET NO.  99-25 470	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Whether the veteran is competent for Department of Veterans 
Affairs purposes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel


INTRODUCTION

The veteran served on active duty from January 1973 to April 
1974. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from   an April 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.
 
In July 2000, the veteran testified from the RO at a 
videoconference hearing before the undersigned Board Member, 
seated in Washington, DC.  A copy of the hearing transcript 
has been associated with the claims folder. 


FINDING OF FACT

The veteran has the mental capacity to manage his funds 
without limitation.


CONCLUSION OF LAW

The veteran is competent for VA purposes.  38 U.S.C.A. § 501 
(West 1991); 38 C.F.R. § 3.353 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

This veteran contends that he is mentally competent to handle 
his own personal and financial affairs. 

In a February 1989 rating decision, the RO proposed to rate 
the veteran incompetent.  In a May 1989 rating decision, the 
RO rated the veteran incompetent.  In August 1998, the 
veteran requested that he be considered competent for VA 
purposes.  In the April 1999 decision appealed by the 
veteran, the RO continued to find the veteran to be 
incompetent for VA purposes.

A September 1998 VA hospitalization report reflects that the 
veteran was admitted to the facility by police after he had 
created a disturbance.  According to the veteran's family, 
the veteran was threatening neighbors and he was verbally 
loud and abusive.  When interviewed at admission, the veteran 
was easily distracted and angered and refused to answer any 
questions.  However, he denied any suicidal or homicidal 
ideation, paranoid thoughts or ideas of reference.  The 
veteran stated, "I am the juror, I will take over."  He was 
loud, verbally abusive, very profane and threatened to kill 
all of his enemies and staff.  The examiner noted the 
veteran's history of multiple psychiatric hospitalizations 
for chronic paranoid schizophrenia and that he had abused 
multiple substances.  The veteran was on medication for his 
disorder and was non-compliant.  During the course of 
hospitalization, the veteran's medications were resumed.  An 
Axis I diagnosis of history of chronic paranoid schizophrenia 
with multiple substance abuse was recorded.  A Global 
Assessment of Functioning (GAF) score of 35 was entered.  The 
examiner found the veteran to be competent.   

During a February 1999 VA psychiatric examination, the 
veteran denied drinking heavily, but related that he had a 
history of cocaine abuse.  He smoked a pack of cigarettes a 
day.  The veteran related that he took anti-psychotic 
medication.  The examiner noted that the veteran had last 
worked in 1987.  The veteran was fairly neat in appearance, 
was cooperative and talked clearly and relevantly.  His mood 
was depressed due to his father's death.  He denied having 
any suicidal ideation.  For a period of time, the veteran had 
auditory hallucinations.  For example, he heard voices 
telling him about somebody's thought process.  The veteran 
was easily agitated.  He stated that people bothered him and 
that he had enemies.  He was religious.  The veteran 
indicated that he had been writing religious songs and played 
a variety of instruments.  His memory for recent and remote 
events was fair.  His general analysis was fairly good.  He 
was able to subtract seven from 100 but did not remember who 
the past president was before President Clinton.  His 
judgment and insight were impaired.  Axis I diagnoses of 
schizophrenia, paranoid type, cocaine dependence by history 
and nicotine dependence were entered by the examiner.  A GAF 
score of 30 was recorded.  In the examiner's opinion, the 
veteran did not have the ability to handle his own financial 
affairs. 

In July 2000, the veteran testified before the undersigned 
Board member at a videoconference hearing that he had not 
abused any illicit substances for one year and as a result, 
had improved.  He also indicated that he attended Alcoholic 
Anonymous (AA) meetings and that he helped other recovering 
addicts.  The veteran testified that he had had 
hallucinations in the past but not recently.  He indicated 
that if he had trouble with his money, he would go to the 
consumer assistance center at the local bank. 

After the hearing, a July 2000 statement of a VA psychiatrist 
was associated with the claims folder.  The psychiatrist 
indicated that he had been treating the veteran for his 
chronic schizophrenia as well as polysubstance dependence, in 
sustained partial remission, since October 1999.  Dr. Castro 
recounted that the veteran was stabilized with psychotropic 
medications, and although he still suffered from an 
occasional hallucinatory experience, he was capable of 
functioning adequately.  The psychiatrist further related 
that over the previous year that he had been treating the 
veteran, the veteran had displayed an accurate understanding 
of his financial situation, his assets, his liabilities and 
possible emergency expenses.  The veteran was able to 
distinguish between appropriate and inappropriate spending 
which the psychiatrist felt did not fall outside the realm of 
a person in his situation.  Overall, he did not find any 
evidence that indicated that the veteran was incapable of 
handling his own finances, as long as his schizophrenia and 
substance abuse disorder were adequately controlled.  He 
suggested that the veteran be provided a three month 
supervised period in which it could be determined how well he 
would be able to handle his own finances.  

A mentally incompetent person is one who, because of injury 
or disease, lacks the mental capacity to contract or to 
manage his or her own affairs, including disbursement of 
funds, without limitation.  38 C.F.R. § 3.353(a).  


The current medical evidence supporting a finding of 
incompetency is the report of the February 1999 VA 
examination, which was performed for the purpose of 
determining whether the veteran is competent.  Although the 
report of this examination shows that the examiner reviewed 
the veteran's pertinent history and personally examined the 
veteran, the fact remains that this examiner did not have an 
opportunity to formulate an opinion based upon more than one 
examination of the veteran.  

On the other hand, the finding of competency in September 
1998 was based upon a period of hospitalization of more than 
one week and the VA psychiatrist who expressed his opinion in 
July 2000 that the veteran is competent to handle his own 
funds had been treating the veteran for a year.  The Board 
further notes that the treating psychiatrist appropriately 
supported his conclusion that the veteran is competent.  
Therefore, in the Board's opinion, the evidence in favor of a 
finding of competency is of greater probative value than that 
against the claim 


ORDER

The Board having determined that the veteran is competent for 
VA purposes; the appeal is granted.



		
	Shane A. Durkin
	Member, Board of Veterans' Appeals



 

